IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,392




EX PARTE GEORGE DERRICK HARRISON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 23705 IN THE 278th DISTRICT COURT
FROM WALKER COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to thirty years’ imprisonment.  The Tenth Court of Appeals affirmed his
conviction. Harrison v. State, No. 10-07-00253-CR (Tex. App.–Waco, delivered June 3, 2009, no
pet.).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
            The trial court held a live evidentiary hearing where counsel was given the opportunity to
respond to Applicant’s claim.  Based on testimony provided at the hearing, the trial court has entered
findings of fact and conclusions of law that appellate counsel failed to timely notify Applicant that
his conviction had been affirmed.  The trial court recommends that relief be granted.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Tenth
Court of Appeals in Cause No. 10-07-00253-CR that affirmed his conviction in Case No. 23705
from the 278th Judicial District Court of Walker County.  Applicant shall file his petition for
discretionary review with the Tenth Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: August 25, 2010
Do not publish